           Case 3:20-cv-00308-LRH-WGC Document 13 Filed 06/23/21 Page 1 of 2


1    AARON D. FORD
       Attorney General
2    Craig A. Newby (Bar No. 8591)
       Deputy Solicitor General
3    Sabrena K. Clinton (Bar No. 6499)
       Deputy Attorney General
4    State of Nevada
     Office of the Attorney General
5    555 E. Washington Avenue, Suite 3900
     Las Vegas, NV 89101
6    (702) 486-3420 (phone)
     (702) 486-3768 (fax)
7    cnewby@ag.nv.gov

8    Attorneys for Respondent Steve Sisolak,
     Governor of the State of Nevada
9

10                          UNITED STATES DISTRICT COURT

11                                     DISTRICT OF NEVADA

12   PERFORMANCE ATHLETIC CLUB, LLC, Case No. 3:20-cv-00308-LRH-WGC
     a Nevada limited liability company; HMIC,
13   LLC, d/b/a EMPOWER FITNESS, a
     Nevada limited liability company
14                                             STIPULATION AND ORDER OF
                         Petitioners,                 DISMISSAL
15
     vs.
16
     STEVE SISOLAK, Governor of the State of
17   Nevada; DOES I-X, Inclusive.

18                      Respondent.

19         Petitioners Performance Athletic Club, LLC and HMIC, LLC d/b/a EMPOWER
20   FITNESS, and Respondent Steve Sisolak, Governor of Nevada, by and through their

21   respective counsel, stipulate and agree to dismiss without prejudice the above-captioned
     matter and that each party will bear their own attorneys’ fees and costs.
22
           DATED this 23rd day of June, 2021.
23

24    AARON D. FORD                                        ROBISON, SHARP, SULLIVAN & BRUST
      Attorney General
25

26    By: /s/ Sabrena K. Clinton                           By: /s/ Clayton P. Brust
         Craig A. Newby (Bar No. 8591)                        Kent R. Robison (Bar No. 1167)
27       Deputy Solicitor General                             Clayton P. Brust (Bar No. 5234)
         Sabrena K. Clinton (Bar No. 6499)                    Attorneys for Plaintiffs
28       Deputy Attorney General
         Attorneys for Respondent

                          Stipulation and Order of Dismissal, Case No. 3:20-cv-00308-LRH-WGC

                                                   Page 1 of 2
     Case 3:20-cv-00308-LRH-WGC Document 13 Filed 06/23/21 Page 2 of 2


1                                            ORDER
2    IT IS SO ORDERED.
3    DATEDthis
     DATED this29th
                _____
                    dayday of June,
                       of June, 2021.2021.
                                               _________________________________
4                                              LARRY R. HICKS
                                               UNITED STATES DISTRICT JUDGE
5
                                       UNITED STATES DISTRICT COURT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                   Stipulation and Order of Dismissal, Case No. 3:20-cv-00308-LRH-WGC

                                            Page 2 of 2
